Citation Nr: 0033603	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for migraine/tension 
headaches, to include as a manifestation of an undiagnosed 
illness.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for joint pain, to 
include as a manifestation of an undiagnosed illness.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for lumbosacral 
strain, to include as a manifestation of an undiagnosed 
illness.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for sore gums, to 
include as a manifestation of an undiagnosed illness.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for psoriasis, to 
include as a manifestation of an undiagnosed illness.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for irritable bowel 
syndrome, to include as a manifestation of an undiagnosed 
illness.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for rash in the groin 
area, to include as a manifestation of an undiagnosed 
illness.  

8.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for left knee 
condition, to include as a manifestation of an undiagnosed 
illness.  

9.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for fatigue, to 
include as a manifestation of an undiagnosed illness.  

10.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for depression, to 
include as a manifestation of an undiagnosed illness.  

11.  Entitlement to service connection for numbness of the 
head with twitching involving the head and body, to include 
as a manifestation of an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision of the RO.  

By way of history, the Board notes that the record reflects 
final denials of the claims of service connection for 
migraine/tension headaches, joint pain, lumbosacral strain, 
sore gums, psoriasis, irritable bowel syndrome, rash in the 
groin area, left knee condition, fatigue and depression prior 
to January 1999; however, the RO did not discuss the issue of 
whether new and material evidence had been submitted to 
warrant reopening the claims.  

The Board, however, is required to consider the issue of 
finality prior to any consideration on the merits.  38 
U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. App. 
1 (1995).  

Accordingly, the above-noted issues have been recharacterized 
as shown on the prior pages to reflect the Board's initial 
consideration of the veteran's claims on a finality basis.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
veteran would be prejudiced by lack of such notice.  See 
Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 390-
92 (1993).  

In the instant case, the Board concludes that the veteran 
would not be prejudiced by such an action in that the 
decision herein reopens the claims.  



FINDINGS OF FACT

1.  In October 1996 and June 1997, the RO denied the 
veteran's claims of service connection for migraine/tension 
headaches, joint pain, lumbosacral strain, sore gums, 
psoriasis, irritable bowel syndrome, rash in the groin area, 
left knee condition, fatigue and depression; in the absence 
of a timely filed appeal, those decisions became final.  

2.  New evidence, which bears directly and substantially on 
the veteran's claims of service connection for 
migraine/tension headaches, joint pain, lumbosacral strain, 
sore gums, psoriasis, irritable bowel syndrome, rash in the 
groin area, left knee condition, fatigue and depression and 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims, has been 
presented.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the veteran's claims of service connection for 
migraine/tension headaches, joint pain, lumbosacral strain, 
sore gums, psoriasis, irritable bowel syndrome, rash in the 
groin area, left knee condition, fatigue and depression.  38 
U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303, 20.1103 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a),(b).  

If a Notice of Disagreement is filed within the one-year 
period, the RO shall issue a Statement of the Case.  38 
U.S.C.A. § 7105(d).  The veteran is provided a period of 60 
days (or the remainder of the one-year period from the date 
of mailing of notice of the determination being appealed) to 
file the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  

In rating actions dated in October 1996 and June 1997, the RO 
denied the veteran's claims of service connection for 
migraine/tension headaches, joint pain, lumbosacral strain, 
sore gums, psoriasis, irritable bowel syndrome, rash in the 
groin area, left knee condition, fatigue and depression and 
provided him with notification of those decisions and his 
appellate rights.  In the absence of a timely filed appeal, 
those decisions became final.  

The evidence of record at the time of the October 1996 and 
June 1997 rating decisions included copies of the veteran's 
service medical records, VA examination and outpatient 
treatment reports and statements of the veteran.  

The evidence received since the October 1996 and June 1997 
rating decisions includes, among other things, copies of 
recent VA examinations dated in October and November 1998 
evaluating the veteran for the claimed conditions.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new in that 
it has not been previously considered.  

In addition, the new evidence is relevant to the veteran's 
claims of service connection and is instrumental in ensuring 
a complete evidentiary record for evaluation of his claims.  
See Hodge, supra.  

In other words, the new evidence submitted is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claims 
of service connection for migraine/tension headaches, joint 
pain, lumbosacral strain, sore gums, psoriasis, irritable 
bowel syndrome, rash in the groin area, left knee condition, 
fatigue and depression are reopened.  





ORDER

As new and material evidence has been submitted to reopen the 
claims of service connection for migraine/tension headaches, 
joint pain, lumbosacral strain, sore gums, psoriasis, 
irritable bowel syndrome, rash in the groin area, left knee 
condition, fatigue and depression, the appeal to this extent 
is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened.  The Board must 
then proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes in this regard that there has been a 
significant change in the law during the pendency of this 
appeal.  As indicated above, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
migraine/tension headaches, joint pain, 
lumbosacral strain, sore gums, psoriasis, 
irritable bowel syndrome, rash in the 
groin area, left knee condition, fatigue, 
depression and numbness of the head since 
service.  The veteran in this regard must 
be instructed to submit all competent 
evidence that tends to support his 
assertion that he suffers from 
migraine/tension headaches, joint pain, 
lumbosacral strain, sore gums, psoriasis, 
irritable bowel syndrome, rash in the 
groin area, left knee condition, fatigue, 
depression and numbness of the head as 
manifestations of an undiagnosed illness 
or due to disease or injury which was 
incurred in or aggravated by service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



